Citation Nr: 0336353	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from December 1943 to December 
1947, October 1948 to February 1950, and from November 1954 
to October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied entitlement to service 
connection for the above-referenced claims.

In March 2003, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided, a transcript 
of which has been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss disability 
began during active service.

2.  The veteran's tinnitus is attributable to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.  
§§ 3.303, 3.304, 3.385 (2003).

2.  Tinnitus was incurred as a result of active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There was a significant change 
in the law prior to the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant both claims on appeal.  Therefore, no further 
development is needed.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.




Bilateral Hearing Loss

A review of the evidence reveals that the veteran had periods 
of service in the United States Army, Navy, and Air Force.  
Reports of physical examination dated in December 1943 and 
July 1945 show whispered voice test results of 15/15 
bilaterally.

A report of physical examination dated in October 1947, shows 
that whispered voice test results were 15/15, coin click test 
results were 20/20, and spoken voice test results were 15/15, 
bilaterally.

Reports of medical examination dated in December 1954 and 
December 1956 show that whispered voice test results were 
15/15 bilaterally.

The veteran's Armed Forces Of The United States Reports Of 
Transfer Of Discharge (DD Form 214) for the periods of 
service spanning from November 1954 to October 1963 shows 
that the veteran's specialty title was aircraft mechanic.

A report of hearing conservation data completed in June 1962 
shows that pure tone thresholds in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 35, 35, 25, 10, and 15 
decibels, respectively.  Pure tone thresholds in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 35, 30, 25, 15, 
and 20 decibels, respectively.  This examination had used 
American Standards Association (ASA) units, which was the 
standard of measurements of pure tone thresholds by the 
service department audiological examiners prior to October 
31, 1967.  Subsequent to October 31, 1967, the service 
department measured pure tone thresholds using International 
Standard Organization (ISO) units.  The pure tone thresholds 
set forth above have been converted to ISO units.

A report of hearing conservation data completed in July 1962 
shows that pure tone thresholds in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 35, 30, 25, 15, and 20 
decibels, respectively.  Pure tone thresholds in the left ear 
were 35, 30, 25, 15, and 35 decibels, respectively.  These 
pure tone threshold readings have been converted to ISO 
units.

A report of medical examination completed in August 1963 
shows that, although whispered voice test results were 15/15, 
bilaterally, the veteran was also given an audiometric 
examination.  Pure tone thresholds in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz were found to be 25, 30, 25, 
15, and 20 decibels, respectively.  Pure tone thresholds in 
the left ear were 25, 30, 25, 15, and 35 decibels, 
respectively.  These pure tone threshold readings have been 
converted to ISO units.

Subsequent to service, the veteran underwent a VA 
audiological evaluation in August 2000.  The veteran reported 
difficulty understanding speech in many listening situations, 
and that he had constant bilateral tinnitus.  Pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were 20, 25, 50, 75, and 85 decibels, 
respectively.  Pure tone thresholds in the left ear were 20, 
30, 60, 75, and 85 decibels, respectively.  A controlled 
speech discrimination test (Maryland CNC) revealed speech 
recognition of 80 percent, bilaterally.  The examiner noted 
that the veteran was positive for military and post-discharge 
occupational noise exposure.  It was concluded that the 
veteran had mild to profound sensorineural hearing loss of 
the right ear and mild to severe sensorineural hearing loss 
of the left ear, with good understanding for amplified 
speech, bilaterally.  The examiner added that the veteran's 
hearing loss and tinnitus were consistent with reported noise 
exposure.

A VA audio examination report dated in December 2001 shows 
that the veteran reported hearing difficulty in all 
situations.  It was indicated that during service, he 
primarily worked in transit maintenance.  He reported that 
this involved parking, servicing, and launching aircraft, 
including jet planes.  He added that he was exposed to the 
loud noise of the aircraft, the flight line, and equipment 
used to service the aircraft.  He indicated that his only 
hearing protection was standard earplugs.  As a civilian, he 
worked as a truck driver, but reported no other loud noise 
exposure.  He also reported that tinnitus was present 
constantly in both ears.  He stated that he was not sure when 
it started, but that it had been present for many years.  He 
described the tinnitus as a high pitched ringing sound.

Pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 15, 20, 50, 75, and 80 decibels, 
respectively.  Pure tone thresholds in the left ear were 15, 
25, 60, 75, and 85 decibels, respectively.  Speech 
recognition was 88 percent in the right ear and 80 percent in 
the left ear.  The diagnosis was sensorineural hearing loss 
for mid and high range frequencies for both ears.  The test 
results were consistent with his hearing loss and tinnitus 
being of cochlear origin for both ears.  The examiner 
indicated that at the time of the veteran's discharge from 
service, as shown by the service medical record dated in 
August 1963, his hearing in both ears was normal, except for 
a threshold of 30 decibels at 4000 Hertz.  He concluded that 
the possibility existed that the veteran's hearing in his 
left ear did change due to military loud noise exposure, 
although at the time of discharge from the military, hearing 
in both ears was normal by VA definition.  The significant 
hearing loss seen in both ears had almost entirely occurred 
since his discharge from the military.  

During his March 2002 personal hearing testimony at the RO, 
the veteran reported that he had not been exposed to much 
noise during his periods of service with the Navy and Army, 
but that he was exposed to loud noises while working on 
flight lines during his period of service with the Air Force.  
He described constant exposure to jet engines, reciprocating 
engines, and helicopters.  He added that he was subject to 24 
hour shifts with intervals of 48 hours off.  He indicated 
that his exposure lasted for a period spanning from 1954 to 
1963.  He also indicated that he was denied the opportunity 
to re-enlist in the Air Force in 1963 because of hearing 
loss.  He noted that his ears currently ring continuously.

After a careful review of the evidence of record, the Board 
finds that the evidence shows that the veteran was exposed to 
acoustic trauma during his period of active service.  During 
his March 2002 personal hearing, he testified that he was 
exposed to continuous loud noises while service on a flight 
line from 1954 to 1963.  The veteran's DD Forms 214 for the 
respective periods of service confirm that his specialty was 
as an aircraft mechanic.  As such, the veteran's description 
of loud noise exposure is considered to be consistent with 
the duties associated with service as an aircraft mechanic.

Review of the veteran's service medical records from December 
1943 to December 1956 show that the veteran's hearing was 
measured to be essentially normal.  However, on two 
examinations from June 1962 to August 1963, the veteran's 
auditory threshold, when converted from ASA units to ISO 
units, was at least 26 decibels or greater in three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz in the left 
ear.  This confirms the presence of a left ear hearing loss 
disability as set forth in 38 C.F.R. § 3.385 during his 
period of active service.  Although, the auditory threshold 
of the right ear, when converted from ASA units to ISO units, 
was at least 26 decibels or greater in only two of the 
respective frequencies in those same examinations, it is 
clearly demonstrated that the veteran underwent a significant 
decrease in auditory acuity in the right ear, as well, during 
his period of service in the Air Force.

Although the first post-service record of a hearing loss 
disability is not until August 2000, there is no evidence of 
any significant post-service noise exposure, and the examiner 
indicated that the veteran's hearing loss was consistent with 
reported noise exposure.

The Board also acknowledges the December 2001 VA examination 
report wherein the examiner suggested that the veteran's 
hearing was essentially normal in both ears during service, 
except for a threshold of 30 decibels at 4000 Hertz in August 
1963.  However, a reading of a threshold of 30 decibels at 
4000 Hertz in August 1963 would suggest an interpretation in 
ASA units.  As the data was compiled prior to October 31, 
1967, it should be converted and interpreted in ISO units, 
wherein that same reading would be 35 decibels.  This is 
significant because if the examiner failed to convert from 
ASA units to ISO units, then the degree of hearing loss would 
be deemed to be significantly less.  However, in converting 
from ASA units to ISO units, the evidence of a significant 
reduction in auditory acuity is prominent.  Coupling this 
with the examiner's assertion that the possibility existed 
that there was a change in hearing acuity due to military 
loud noise exposure, the Board can conclude that evidence is 
at the very least in equipoise that the veteran's current 
bilateral hearing loss disability is the result of noise 
exposure as an aircraft mechanic during his period of active 
service.  Where there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of a matter, the benefit of the 
doubt in resolving the issue is given to the claimant.  
38 U.S.C.A. § 5107 (West 2002).  The Board accordingly 
concludes that the veteran's bilateral hearing loss 
disability is due to service, and his claim of entitlement to 
service connection for bilateral hearing loss is granted.

As to the veteran's claim of entitlement to service 
connection for tinnitus, his available service records, 
primarily his DD Forms 214, confirm that his military 
occupation specialty from 1954 to 1963 was as an aircraft 
mechanic.  The Board finds the veteran's March 2002 account 
of loud noise exposure to be credible and consistent with the 
conditions of his service.

The August 2000 VA examiner concluded that the veteran had 
constant tinnitus that was consistent with reported noise 
exposure.  The December 2001 VA examiner suggested that the 
veteran had tinnitus was of cochlear origin, and that there 
was possibility that the veteran had hearing loss that was 
due to military loud noise exposure.

The Board acknowledges that there is no clear evidence of 
tinnitus in service, but there is evidence of in-service 
exposure to jet noise over a prolonged period of time.  The 
veteran's consistent statements that he was exposed to jet 
engine noises during service as an aircraft mechanic are 
probative and tend to lend greater weight to the August 2000 
VA opinions, which relates the bilateral tinnitus to the 
reported noise exposure.

In this regard, the Board finds that the evidence is at the 
very least in equipoise as to the etiology of the tinnitus.  
As indicated above, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue is given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  As such, the 
Board concludes that service connection is warranted for 
tinnitus.




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



